FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                  No. 05-10375
                Plaintiff-Appellee,           D.C. No.
               v.                        CR-03-00105-ARM
ERNEST G.M. ROWLAND,                        ORDER AND
             Defendant-Appellant.
                                             OPINION

       Appeal from the United States District Court
                 for the District of Guam
        Alex R. Munson, Chief Judge, Presiding

                  Argued and Submitted
             June 13, 2006—Honolulu, Hawaii

                 Filed September 13, 2006

      Before: Betty B. Fletcher, Harry Pregerson, and
          William C. Canby, Jr., Circuit Judges.

                Opinion by Judge Pregerson




                           11289
11292         UNITED STATES v. ROWLAND


                    COUNSEL

John T. Gorman, Federal Public Defender, Mongmong,
Guam, for the defendant-appellant.
                     UNITED STATES v. ROWLAND               11293
Karon V. Johnson, Assistant United States Attorney, Hagatna,
Guam, for the plaintiff-appellee.


                            ORDER

   The panel has unanimously voted to grant the petition for
panel rehearing. The petition for rehearing en banc is denied
as moot. The unpublished memorandum disposition of July 3,
2006, is hereby withdrawn. An opinion shall be filed concur-
rently with this order.


                            OPINION

PREGERSON, Circuit Judge:

   Defendant-Appellant Ernest G.M. Rowland appeals the
denial of his motion to suppress evidence and his motion for
pretrial discovery related to his conviction for possession of
methamphetamine with intent to distribute in violation of 21
U.S.C. § 841(a)(1), (b)(1)(A)(viii). We have jurisdiction over
this appeal under 28 U.S.C. § 1291 and we affirm. We hold
that Guam Customs officers are statutorily authorized to stop
any passenger arriving in Guam if the officer has reasonable
suspicion to believe that the passenger is violating Guam’s
drug laws. We also conclude, that the totality of the circum-
stances in this case gave rise to reasonable suspicion of such
a violation, and that the district court did not abuse its discre-
tion when it denied Rowland’s motion for pretrial discovery.

I.       Factual and Procedural Background

   In October 2003, Drug Enforcement Administration
(“DEA”) agents in Guam received a telephone tip that Row-
land was planning to smuggle methamphetamine hydrochlo-
ride to Guam from Hawaii. The informant identified himself1
     1
   Although the gender of the informant is unknown, we refer to the
informant as a male.
11294             UNITED STATES v. ROWLAND
to the officers, provided Rowland’s name and his approximate
height and weight, and remarked that Rowland was from
Hawaii and was on probation. The informant told DEA Agent
Jonathan Anderson that he had contacted the DEA to “bare
his soul;” it is undisputed that the informant contacted the
DEA voluntarily and was not motivated by a plea offer or
other favorable treatment from authorities. After receiving the
tip, Agent Anderson and Agent David Taitano contacted the
Hawaii Probation Department. The Probation Department
confirmed that Rowland was on probation in Hawaii, pro-
vided Rowland’s date of birth and his physical location, and
informed the agents of Rowland’s criminal history that
included prior drug convictions.

   About one week after receiving the tip, Agents Anderson
and Taitano met with the informant for about ten minutes to
discuss Rowland. In addition to that meeting, the agents spoke
with the informant on the telephone about two or three other
times. The informant could not tell the agents the specific date
that Rowland would travel from Hawaii to Guam. The infor-
mant had no known track record of reliability on this or any
other case. Agents Anderson and Taitano informed Guam
Customs and Quarantine (“Guam Customs”) that they were
interested in Rowland; Guam Customs placed Rowland’s
name on a computer “watch list” at A.B. Won Pat Interna-
tional Airport in Guam.

   On December 15, 2003, Rowland arrived at the Guam air-
port on a domestic flight from Honolulu, Hawaii. Although
Rowland and the other passengers were not required to pass
through federal immigration or customs checkpoints, they
were required to execute a Guam Customs Agriculture Decla-
ration Form. Rowland presented his form to a Guam Customs
Officer, and stated that he would spend roughly one week in
Guam and that he did not possess prohibited items or con-
trolled substances.

  Because Rowland’s name was in the computer watch sys-
tem, the Guam Customs officer referred Rowland to second-
                  UNITED STATES v. ROWLAND               11295
ary inspection. At secondary inspection, Guam Customs
Officer F.J. Quinata asked Rowland if he was carrying any
prohibited items. Rowland responded that he was not. Officer
Quinata searched Rowland’s bag and found nothing. Officer
Quinata observed, however, that Rowland “was nervous and
sweating mildly during the inspection.” Quinata then asked
Rowland if he had any weapons or narcotics on his person.
Rowland replied, “Yes, I have dope on me.” Quinata con-
ducted a strip-search and found 464 grams of methamphet-
amine hydrochloride in packets strapped around Rowland’s
waist.

   On December 17, 2003, Rowland was indicted for posses-
sion with intent to distribute methamphetamine hydrochloride
in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(viii). Rowland
filed a motion to suppress evidence on March 1, 2004, alleg-
ing, inter alia, that the Guam Customs officers lacked both
probable cause and reasonable suspicion to believe that Row-
land was engaged in criminal activity. He simultaneously
filed a motion for pretrial discovery of information related to
the confidential informant. In its opposition to the motions,
the government argued, inter alia, that the search was a “bor-
der search” that did not require reasonable suspicion or proba-
ble cause. In his reply, Rowland contested the assertion that
the customs search qualified as a border search. After a brief
initial hearing on April 28, 2004, the district court ordered
supplemental briefing on the border search issue. On October
5, 2004, the district court conducted a second hearing on the
motions and heard testimony from DEA Agent Anderson
about his contact with the confidential informant.

   On November 3, 2004, the district court denied the motion
to suppress. The district court did not reach the question
whether the search was a “border search” that did not require
reasonable suspicion or probable cause. Instead, the district
court held that “the information supplied by the [informant]
demonstrated sufficient indicia of reliability so as to provide
the DEA with reasonable articulable suspicion justifying the
11296             UNITED STATES v. ROWLAND
issuance of the intelligence report and the custom[s] officer’s
subsequent stop of defendant.” The court further concluded
that Rowland’s statement that he had dope on his body cre-
ated probable cause that justified the search of his person.

   On December 29, 2004, the U.S. magistrate judge in Guam
denied Rowland’s motion for discovery related to the confi-
dential informant. The magistrate judge concluded that Row-
land had not made “a sufficient showing to demonstrate that
he is entitled to the information concerning the informant.”
The magistrate judge found relevant the fact that the govern-
ment did not intend to use the informant or the information
that he provided at trial.

   Following the denial of his motions, Rowland entered into
a conditional guilty plea with no written plea agreement. On
May 6, 2005, he was sentenced to 292 months incarceration
and 10 years of supervised release. Rowland filed this timely
appeal of the denial of his motion to suppress and his motion
for pretrial discovery.

II.   Standard of Review

   We review the denial of a motion to suppress de novo. See
United States v. Crawford, 372 F.3d 1048, 1053 (9th Cir.
2004) (en banc). Whether an official acted within his statutory
authority is a question of law that we review de novo. See,
e.g., United States v. Miller, 205 F.3d 1098, 1100 (9th Cir.
2000). We also review de novo whether reasonable suspicion
justified a stop. See United States v. Miguel, 368 F.3d 1150,
1153 (9th Cir. 2004). The trial court’s factual findings are
reviewed for clear error. See United States v. Bynum, 362 F.3d
574, 578 (9th Cir. 2004).

   The decision whether to disclose the identity of a confiden-
tial informant is reviewed for an abuse of discretion. See
United States v. Henderson, 241 F.3d 638, 646 (9th Cir.
2000). Nondisclosure is an abuse of discretion only if disclo-
                  UNITED STATES v. ROWLAND                11297
sure is relevant and helpful to the defense of the accused, or
essential to a fair determination of the defendant’s cause. See
Roviaro v. United States, 353 U.S. 53, 62 (1957).

III.   Statutory Authority to Make Stop

   At the outset, we must determine whether Guam Customs
officers have the statutory authority to stop an individual that
they believe is violating Guam’s drug laws. If the officers
lack the statutory authority to make such a stop, our cases
suggest that the evidence obtained as a result of the stop
might be suppressed. See, e.g., United States v. Juda, 46 F.3d
961, 968 (9th Cir. 1995) (noting that dismissal of indictment
or suppression of evidence might be appropriate remedy for
statutorily unauthorized search, but declining to reach the
issue); United States v. Peterson, 812 F.2d 486, 492-93 (9th
Cir. 1987) (noting that suppression might be proper remedy
for statutorily unauthorized search, but declining to reach the
issue).

    [1] “Any [Guam] Customs Officer may: (1) arrest persons
who violate a prohibition contained in Article 6 of Title 9
[Guam Code Annotated] Chapter 67; [and] (2) make seizures
of any controlled substance imported into Guam in violation
of Article 6 of Title 9 [Guam Code Annotated] Chapter 67
. . . .” 5 Guam Code Ann. § 73102(1), (2). Article 6, Chapter
67 is codified at section 67.600-.608 of title 9 of the Guam
Code, and pertains to “Importation and Exportation” of con-
trolled substances. Specifically, section 67.601 of title 9
makes it unlawful “to import into Guam any controlled sub-
stance in Schedule I or II of this Act,” subject to exceptions
for approved medical and scientific imports. 9 Guam Code
Ann. § 67.601(a). Methamphetamine is a Schedule II sub-
stance. See 9 Guam Code Ann. § 67.205 (defining Schedule
II drugs as those listed in Appendix B); 9 Guam Code Ann.
App. B(C)(2) (“methamphetamine”). It thus appears that
Guam Customs officers are statutorily authorized to arrest
persons and seize methamphetamine “imported into Guam.”
11298                UNITED STATES v. ROWLAND
The question then becomes whether methamphetamine arriv-
ing in Guam on a flight originating in Hawaii is “imported
into Guam” within the meaning of the statutory scheme. This
is a question of first impression.2

   Rowland argues that drugs “imported into Guam” must
arrive in Guam from a foreign country. Because his flight was
a nonstop, domestic flight from Hawaii, Rowland argues that
the Guam Customs officers lacked statutory authority to stop
and question him about suspected violations of Guam’s drug
laws. In support of this interpretation, Rowland offers four
arguments: (1) that the plain meaning of “imported” does not
include the authority to stop “domestic” trafficking of con-
trolled substances; (2) that our decision in United States v.
Cabaccang, 332 F.3d 622 (9th Cir. 2003) (en banc), compels
the conclusion that Rowland did not import drugs into Guam;
(3) that our decision in United States v. Mendoza-Ortiz, 262
F.3d 882 (9th Cir. 2001), requires that the evidence be sup-
pressed in the instant case; and (4) that other sections of the
Guam Code support his interpretation of the statute. We find
these arguments unpersuasive.

    [2] It is a fundamental canon of statutory construction that,
“unless otherwise defined, words will be interpreted as taking
their ordinary, contemporary, common meaning.” United
States v. Smith, 155 F.3d 1051, 1057 (9th Cir. 1998) (quoting
Perrin v. United States, 444 U.S. 37, 42 (1979)). Rowland
thus argues that “domestic,” as set forth in section 67.601 of
title 9 of the Guam Code, should be defined as “of or relating
to a country’s internal affairs,” and that importation must
therefore implicate non-domestic activities. The problem with
Rowland’s argument is that he resorts to a common dictionary
  2
   We also observe that at least one of our decisions has assumed that
produce sent from Hawaii to Guam is “imported” pursuant to Guam’s
laws concerning agricultural pests, plant disease, and quarantine. See
Guam Fresh, Inc. v. Ada, 849 F.2d 436, 436 (9th Cir. 1988). That decision
did not address the “importation” question in any detail.
                  UNITED STATES v. ROWLAND                11299
meaning before determining whether the term is “otherwise
defined” in the statute. When a word is defined in a statute,
“courts are not at liberty to look beyond the statutory defini-
tion.” Smith, 155 F.3d at 1057 (citation omitted).

   [3] In this case, the customs title of the Guam Code states
that, “[f]or the purpose of this Article, the term import means,
with respect to any article, any bringing in or introduction of
any such article into any area on Guam.” 9 Guam Code Ann.
§ 67.600. Thus, when the next subsection prohibits “import[-
ing] into Guam any controlled substance,” see 9 Guam Code
Ann. § 67.601, it prohibits bringing any controlled substances
into Guam, regardless of whether the substance comes from
a foreign country or from the United States. Any article
brought into Guam from outside of Guam is therefore “im-
ported” within the meaning of Guam’s drug laws. Because
Guam Customs officers are statutorily empowered to arrest
individuals who “import” drugs into Guam, see 5 Guam Code
Ann. § 73102(a), and because it is an act of importation to
bring drugs to Guam from the United States, we hold that
Guam Customs officers are statutorily authorized to stop and
seize individuals they suspect of bringing drugs to Guam,
even if the person arrived on a flight originating in the United
States.

   [4] Even if we were not convinced by the plain language
of the statute, we would reach the same conclusion based on
the structure of Guam customs law. Guam is not part of the
United States customs territory, and has its own customs
zone. See 19 U.S.C. § 1401(h) (defining “United States” in
the Tariff Act of 1930 as “all Territories and possessions of
the United States except . . . Guam”); 19 C.F.R. § 7.2(a) (not-
ing that Guam is “outside the customs territory of the United
States”). Imports into Guam are not governed by the Tariff
Act of 1930, and Guam has its own customs administration.
See 19 C.F.R. § 7.2(b) (“The customs administration of Guam
is under the Government of Guam.”). Thus, although Guam
is geopolitically part of the United States, an item passing
11300                UNITED STATES v. ROWLAND
from the United States into Guam leaves one customs terri-
tory, and its administration, and enters another. See id. It
therefore makes sense that, for purposes of Guam customs
law, any item arriving in Guam from outside of Guam —
even if coming from the United States — is subject to cus-
toms inspection.3

   Rowland’s additional arguments in support of his interpre-
tation cannot compete with the clarity of the statutory scheme.
His reliance on our en banc decision in United States v.
Cabaccang, 332 F.3d 622, is misplaced. In Cabaccang, we
reversed a conviction for importation of controlled substances
in violation of 21 U.S.C. § 952(a). The Cabaccang brothers
caused large amounts of methamphetamine to be shipped on
nonstop commercial airline flights from California to Guam.
See Cabaccang, 332 F.3d at 623-24. Federal law makes it
unlawful “to import into the United States from any place out-
side thereof, any controlled substance,” see 21 U.S.C.
§ 952(a), and the Cabaccangs were convicted of violating that
section, see Cabaccang, 332 F.3d at 624. Our prior decisions
had held that transporting drugs from one point in the United
States to another through international airspace constituted
importation. See Guam v. Sugiyama, 846 F.2d 570, 572 (9th
Cir. 1988), overruled by Cabaccang, 332 F.3d at 634-35;
United States v. Perez, 776 F.2d 797, 801 (9th Cir. 1985),
overruled by Cabaccang, 332 F.3d at 634-35. In Cabaccang,
we sat en banc and overruled those cases, holding that drugs
that pass through international airspace on a nonstop flight
from one U.S. location to another are not from “outside” the
United States for purposes of 21 U.S.C. § 952(a). See Cabac-
cang, 332 F.3d at 635.
  3
   Other sections of the customs title of the Guam Code support our con-
clusion. Within the customs title of the Guam Code, one section refers to
“exportation to the United States” of animal products. See 5 Guam Code
Ann. § 73106. If sending something to the United States is “exportation,”
then receiving something from the United States is likely “importation.”
                  UNITED STATES v. ROWLAND               11301
   [5] The statute in Cabaccang prohibited transportation of
drugs into the United States, and the critical question was
whether passage through international airspace rendered drugs
“imported.” Here, there has been no suggestion that the drugs
were imported due to passage through international airspace;
instead, we know that the drugs were “imported” because they
were introduced “into any area on Guam” from outside of
Guam. See 9 Guam Code Ann. § 67.600. Because Guam has
its own customs zone and a different definition of “imported,”
importation into the United States under 21 U.S.C. § 952 and
importation into Guam under Guam’s customs laws are not
analogous. Guam is part of the United States for purposes of
federal drug law, see 21 U.S.C. § 802(26), (28), but not for
customs purposes. Cabaccang is inapposite to the case at bar.

   Rowland also argues that we must suppress the evidence in
this case because of our prior decision in United States v.
Mendoza-Ortiz, 262 F.3d 882. In that case, United States Cus-
toms officers inspected a truck entering the United States at
Nogales, Arizona, and learned that it contained marijuana. See
Mendoza-Ortiz, 262 F.3d at 884. Instead of seizing the drugs,
the officers followed the truck to its point of delivery in
Compton, California to arrest potential co-conspirators. See
id. The officers surveilled the suspected contraband for four
days, and watched as it was moved into a building. See id.
The customs officers then entered the building without a war-
rant and arrested Mendoza-Ortiz. See id. We held that the
motion to suppress should have been granted because the offi-
cers were required by statute to obtain a warrant. See id. at
885. Specifically, if a U.S. Customs officer believes that
goods that violate customs laws are in a “dwelling house,
store, or other building or place,” he is “required to seek a
warrant” to enter such building. Id. (citing 19 U.S.C.
§ 1595(a)). It was due to the statutory violation that the evi-
dence was suppressed in that case.

  The instant case is distinct from Mendoza-Ortiz because the
Guam Customs officer did not violate a statutory command.
11302             UNITED STATES v. ROWLAND
Indeed, it appears that the officer was statutorily authorized
to make the stop, as set forth above. We do not agree with
Rowland that Mendoza-Ortiz compels us to order suppression
in this case.

   Finally, Rowland argues that section 67.601 of title 9 of the
Guam Code and section 73126 of title 5 of the Guam Code
support his position. First, he argues that section 67.601 indi-
cates that an item must come from a foreign country to be
imported. That argument is squarely rejected by the broad
definition of “import” in the preceding subsection, a subsec-
tion that Rowland does not address. See 9 Guam Code Ann.
§ 67.600 (defining “import” as “any bringing in or introduc-
tion of any such article into any area on Guam”). Turning to
his second argument, section 73126 empowers Guam Cus-
toms officers to conduct suspicionless searches of baggage
arriving on flights originating outside of the United States.
Rowland asserts that the corollary is that Guam Customs offi-
cers lack the statutory authority to conduct searches and sei-
zures of passengers arriving on flights from the United States.
We are not persuaded. That Guam’s legislature has empow-
ered its customs authorities to inspect baggage arriving on
international flights is irrelevant to the question whether cus-
toms authorities may stop persons they reasonably suspect of
violating Guam’s drug laws.

   In conclusion, we think it is clear that Guam Customs offi-
cers have the statutory authority to stop and question an indi-
vidual suspected of smuggling drugs into Guam, so long as
the person is arriving from outside of Guam. It is immaterial
whether the flight originated within the United States or in
some other country: the statute prohibits “any bringing in” of
drugs “into any area on Guam.” 9 Guam Code Ann. § 67.600.
Because we conclude that the Guam Customs officer in this
case was statutorily authorized to stop Rowland if he reason-
ably suspected that Rowland was trafficking in a controlled
substance, we must next determine whether the officer had
reasonable suspicion to stop Rowland.
                   UNITED STATES v. ROWLAND                11303
IV.   Reasonable Suspicion

   [6] An officer may stop and question an individual sus-
pected of wrongdoing if the officer can point to “specific and
articulable facts which, taken together with rational inferences
from those facts, reasonably warrant that intrusion.” Terry v.
Ohio, 392 U.S. 1, 21 (1968) (footnote omitted). When a court
is considering whether an informant’s tip is sufficient to sup-
port a finding of probable cause or reasonable suspicion, the
court must employ a “totality-of-the-circumstances approach”
that takes into consideration the informant’s “veracity” or “re-
liability” and his “basis of knowledge.” Illinois v. Gates, 462
U.S. 213, 238 (1983).

   While the probable cause requirement for a warrant
requires a “fair probability that contraband or evidence of a
crime will be found,” reasonable suspicion is less demanding
and “can arise from information that is less reliable than that
required to show probable cause.” Alabama v. White, 496
U.S. 325, 330 (1990) (citations omitted). “Reasonable suspi-
cion, like probable cause, is dependent upon both the content
of information possessed by police and its degree of reliabil-
ity. Both factors — quantity and quality — are considered in
the totality of the circumstances . . . .” Id. (internal citation
omitted). “Thus, if a tip has a relatively low degree of reliabil-
ity, more information will be required to establish the requi-
site quantum of suspicion than would be required if the tip
were more reliable.” Id.

   [7] Courts look to several factors to determine the reliabil-
ity of an informant’s tip. First, a known informant’s tip is
thought to be more reliable than an anonymous informant’s
tip. See Florida v. J.L., 529 U.S. 266, 271 (2000); Adams v.
Williams, 407 U.S. 143, 146-47 (1972). That is because an
anonymous informant typically cannot be questioned about
the basis for knowing the information or motive for providing
the tip, nor can the anonymous informant be held accountable
for providing false information in violation of the law. See
11304              UNITED STATES v. ROWLAND
J.L., 529 U.S. at 271; Adams, 407 U.S. at 146-47. Second, an
informant with a proven track record of reliability is consid-
ered more reliable than an unproven informant. See Adams,
407 U.S. at 146-47. Third, the informant’s tip is considered
more reliable if the informant reveals the basis of knowledge
of the tip — how the informant came to know the informa-
tion. See Spinelli v. United States, 393 U.S. 410, 416 (1969),
abrogated on other grounds by Gates, 462 U.S. at 238.
Finally, a tip that provides detailed predictive information
about future events that is corroborated by police observation
may be considered reliable, even if the tip comes from an
anonymous source. See White, 496 U.S. at 329-30; Gates, 462
U.S. at 243-45; Draper v. United States, 358 U.S. 307, 313
(1959). Predictive information that reveals a detailed knowl-
edge of an individual’s intimate affairs is more reliable than
predictive information that could be observed by the general
public, see White, 496 U.S. at 332; J.L., 529 U.S. at 272, and
such self-verifying detail is considerably more valuable if it
relates to suspicious activities than if it relates to innocent
activities, see Gates, 462 U.S. at 245 n.13.

   [8] Here, several indicia of reliability were present that sup-
port the informant’s tip. The informant in this case made him-
self known to the DEA agents, and the agents met with the
informant personally. See generally United States v. Romain,
393 F.3d 63, 73 (1st Cir. 2004) (noting that face-to-face
encounter with informant significantly bolsters reliability
because officers may “perceive and evaluate personally an
informant’s mannerisms, expressions, and tone of voice” and
because informant knows that he may be tracked down and
held accountable for false assertions). Further, the informant
did not have any apparent motive to fabricate the tip, and
could presumably have been held accountable if his informa-
tion proved to be false. See United States v. Terry-Crespo,
356 F.3d 1170, 1176 (9th Cir. 2004) (observing that exposure
to legal sanction for providing false information increases
reliablility of tip). Regarding the basis of the informant’s
knowledge, the informant stated that he had personal knowl-
                    UNITED STATES v. ROWLAND                    11305
edge of Rowland’s activities because he had “dealt with him
in the past.”

   [9] The informant, although not of proven reliability, gave
a general description of Rowland, predicted Rowland’s future
travel from Hawaii to Guam, and accurately stated that Row-
land was on probation in Hawaii. The DEA agents corrobo-
rated the informant’s tip when they contacted the probation
office in Hawaii and confirmed that Rowland lived in Hawaii
and was on probation there. Rowland’s criminal background,
provided by the probation office, revealed past drug convic-
tions. The informant in this case provided sufficient detail to
dispel concerns that the tip was a hoax. See White, 496 U.S.
at 333 (Stewart, J., dissenting) (expressing concern that if a
generalized tip is sufficient to create reasonable suspicion,
“[a]nybody with enough knowledge about a given person to
make her the target of a prank, or to harbor a grudge against
her, will certainly be able to formulate a tip about her”).

   [10] Although the totality of the circumstances in this case
might not be enough to establish probable cause, here we deal
instead with the less demanding reasonable suspicion stan-
dard. See White, 496 U.S. at 330. We hold that the totality of
the circumstances in this case provided “specific and articul-
able facts which, taken together with rational inferences from
those facts, reasonably warrant[ed]” the stop at Guam Customs.4
Gates, 462 U.S. at 238.

V.    Disclosure of the Informant’s Identity

   [11] Finally, Rowland asserts that the district court abused
its discretion when it denied his motion for pretrial discovery
of information related to the confidential informant. In Rov-
  4
   Because we conclude that the stop was justified by reasonable suspi-
cion, we express no opinion on whether Rowland’s stop at Guam Customs
was a “border search” within the meaning of United States v. Montoya de
Hernandez, 473 U.S. 531 (1985).
11306              UNITED STATES v. ROWLAND
iaro v. United States, 353 U.S. 53, the Supreme Court held
that an informant’s identity must be revealed whenever it “is
relevant and helpful to the defense of an accused, or is essen-
tial to a fair determination of a cause.” Id. at 60-61. But the
right is not absolute. “[N]o fixed rule with respect to disclo-
sure is justifiable. The problem is one that calls for balancing
the public interest in protecting the flow of information
against the individual’s right to prepare his defense.” Id. at 62.
The court must examine “the particular circumstances of each
case, taking into consideration the crime charged, the possible
defenses, the possible significance of the informer’s testi-
mony, and other relevant factors.” Id. The defendant’s need
for information must be balanced against the value of ensur-
ing the safety of informants. See United States v. Napier, 436
F.3d 1133, 1136 (9th Cir. 2006) (citing Roviaro, 353 U.S. at
60-64).

   [12] We have held that a defendant is sometimes entitled to
disclosure of the informant’s identity, but only after “mak[-
ing] specific allegations that indicate the portions of the war-
rant claimed to be false” and making “a contention of
deliberate falsehood or reckless disregard for the truth.” See
United States v. Kiser, 716 F.2d 1268, 1271 (9th Cir. 1983).
Here, everything the informant reported turned out to be accu-
rate. Where a defendant “has failed to articulate any substan-
tial reason” why he should be entitled to the confidential
information, disclosure is not appropriate. Napier, 436 F.3d at
1139.

   [13] Rowland claims that he needs the information to
investigate the informant’s credibility and background, but he
has not articulated any specific reasons to disbelieve the infor-
mant’s testimony. Our cases do not permit Rowland to go on
a fishing expedition into the informant’s background because
“a mere suspicion that the information will prove helpful will
not suffice” to demonstrate a need for disclosure. United
States v. Williams, 898 F.2d 1400, 1402 (9th Cir. 1990).
                   UNITED STATES v. ROWLAND              11307
   [14] We have little doubt that the district court did not
abuse its discretion when it denied Rowland’s motion. A court
abuses its discretion if its decision “lies beyond the pale of
reasonable justification under the circumstances.” Harman v.
Apfel, 211 F.3d 1172, 1175 (9th Cir. 2000). Here, it appears
that the district court correctly and scrupulously followed the
balancing procedures set forth in Roviaro and by this court,
and that Rowland did not carry his burden. We hold that the
district court did not abuse its discretion when it denied Row-
land’s motion for pretrial discovery.

VI.   Conclusion

   We hold that under Guam law, Guam Customs officers are
statutorily authorized to stop and question individuals that
they reasonably suspect are violating Guam’s drug importa-
tion laws, without regard for whether the flight originated in
the United States or in a foreign country. In this case, the
totality of the circumstances gave rise to a reasonable suspi-
cion that Rowland was violating Guam’s drug importation
laws. Accordingly, the district court properly denied Row-
land’s motion to suppress. Finally, we hold that the district
court did not abuse its discretion when it denied Rowland’s
motion for pretrial discovery.

  The judgment of the district court is AFFIRMED.